Citation Nr: 1739874	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-26 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic pneumonitis, to include as secondary to psychiatric medications.

2.  Entitlement to service connection for an intermittent left bundle branch block (LBBB), claimed as a heart attack.

3.  Entitlement to service connection for ulcerative colitis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior to October 15, 2015.


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

This case was previously before the Board in May 2015 at which time it was remanded for additional development.  The Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's remand directives with regard to the issues adjudicated below.  In pertinent part, the May 2015 remand requested that the AOJ make attempts to obtain outstanding records from the Social Security Administration (which was accomplished in May 2015) and readjudicate the issues (which was accomplished in a June 2017 supplemental statement of the case (SSOC).  Therefore, the Board finds that the AOJ has substantially complied with the May 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Regarding representation, a review of the claims file shows that the Veteran was previously represented by Charles D. Romo, a private attorney.  However, in July 2015 correspondence, Mr. Romo withdrew his representation of the Veteran.  The Veteran has not elected new representation.

The issue of entitlement to a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior to October 15, 2015 is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  There is no evidence of chronic pneumonitis in service and no competent evidence linking the Veteran's current chronic pneumonitis with his period of service to include as secondary to the Veteran's service-connected PTSD.  

2.  There is no clear and unmistakable evidence that a heart disability pre-existed the Veteran's entrance to active duty, no evidence of a heart disability (to include LBBB) in service, and no competent evidence linking the Veteran's current LBBB with his period of service.  

3.  There is no evidence of a chronic gastrointestinal disability (to include ulcerative colitis) in service and no competent evidence linking the Veteran's current ulcerative colitis with his period of service.  


CONCLUSIONS OF LAW

1.  Service connection for chronic pneumonitis is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The presumption of soundness is not rebutted and a heart disability did not pre-exist the Veteran's entry into active duty military service and service connection for LBBB is not established.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3, 304(b) 3.307, 3.309 (2016).

3.  Service connection for chronic pneumonitis is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which 
the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306. 

Temporary or intermittent flare-ups of the pre-existing condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a lasting worsening of the condition" -- that is, a worsening that existed not only at the time of separation but one that still exists currently -- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). To establish service connection for a disability on a secondary basis, there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (2006).  Additionally, for claims received after October 10, 2006, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disorder, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

A.  Chronic pneumonitis

In this case, the Veteran has alleged that he has chronic pneumonitis which was caused or aggravated by medications used for his service-connected PTSD.  He has also alleged that his chronic pneumonitis is due to exposure to second-hand smoke during his military service.  

The Veteran's service treatment records are negative for a respiratory disorder.  Significantly, the Veteran's July 1979 enlistment examination notes a normal "lungs and chest" and in a July 1979 report of medical history the Veteran specifically denied "shortness of breath" and "chronic cough."  While the Veteran's August 1982 separation appears to be blank, service treatment records do not show treatment or complaints regarding a respiratory disorder.  

Post-service treatment records show a respiratory disorder as early as April 2009.  Specifically, an April 2009 VA treatment record notes a history of pneumonitis secondary to medications. 

In October 2009 correspondence, the Veteran wrote that he was experiencing trouble breathing due to a reaction caused by medications used to treat his PTSD.  The Veteran submitted a formal claim for service connection for chronic pneumonitis in January 2010 noting an onset of the disability in March 2009.  

In connection with this claim, he was afforded a VA examination in February 2013.  At that time, the examiner noted a diagnosis of hypersensitivity pneumonitis beginning in 2008-2009.  The examiner reviewed the claims file and noted that the Veteran's service treatment records were negative for pneumonitis and that the earliest evidence of pneumonitis was 2009.  The examiner concluded that the Veteran's hypersensitivity pneumonitis was not due to or aggravated by the Veteran's service-connected PTSD medication.  Instead, the examiner wrote that the Veteran's hypersensitivity pneumonitis was related to his use of the medication Sulfasalazine, a medication for colitis, not PTSD.  Significantly, the Veteran denied that his lung condition was related to medications for his PTSD or any other mental health condition.     
.  
Initially, the Board has also considered whether service connection is warranted on a presumptive basis.  However, chronic pneumonitis is not listed as a presumptive condition under 38 C.F.R. § 3.309.  As such, presumptive service connection is not warranted pursuant to 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the claim must be denied on a direct basis.  First, service treatment records are negative for respiratory problems.  Second, the earliest evidence of chronic pneumonitis is dated in 2009.  Even the Veteran reported a 2009 onset of chronic pneumonitis in his January 2010 claim for benefits.  Moreover, there is no medical opinion linking the Veteran's chronic pneumonitis to service on a direct basis.  While the February 2013 VA examiner did not comment on the Veteran's theory that his chronic pneumonitis is due to his exposure to second-hand smoke during his active military service, the examiner opined that the Veteran's pneumonitis was due to his post-service use of the medication Sulfasalazine, a medication for colitis.  Furthermore, service connection is generally precluded for disabilities caused by using tobacco.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300  (generally prohibiting service connection for death or disability due to an injury or disease attributable to the use of tobacco products by a veteran during active service). As such, there is no need to obtain an additional medical opinion regarding the Veteran's claimed exposure to second-hand smoke during service.  

The Board also finds that service connection for chronic pneumonitis as secondary to the Veteran's service-connected PTSD is not warranted.  In this regard, the February 2013 VA examiner indicated that there is no relationship between the Veteran's chronic pneumonitis and his service-connected PTSD and that his chronic pneumonitis was, instead, related to his use of the medication Sulfasalazine, a medication for colitis, not PTSD.  As the February 2013 VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion); Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records).

While the Veteran contends that his chronic pneumonitis is either secondary to his service-connected PTSD or due to his exposure to second-hand smoke during his military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of chronic pneumonitis involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In addition, even if the Veteran was competent to provide such an opinion, the reasoned conclusions of a medical professional are more probative than the Veteran's lay assertions.  The February 2013 VA examiner has medical training, experience, and education that the Veteran is not shown to have.

Therefore, based on the foregoing, the Board finds that service connection for chronic pneumonitis is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection chronic pneumonitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  LBBB

In this case, the Veteran has alleged that he has a heart disability which is related to his military service.  Specifically, in his January 2010 formal claim, the Veteran wrote that he experienced a "heart attack" in December 2009.  The Veteran's service treatment records are negative for a heart disorder but do show complaints of chest pain.  Significantly, a March 1980 record shows complaints of left sided chest pains and noted that the Veteran had a history of heart murmurs since he was three years old.  Another March 1980 record shows that the Veteran had been treated in the past for an unspecified heart condition.  While the Veteran's July 1979 report of medical history notes a possible history of heart trouble due to experiencing rheumatic fever as a child, the July1979 enlistment examination shows a normal "heart."  Also, while the Veteran's August 1982 separation appears to be blank, service treatment records do not show a diagnosis or treatment for a heart disorder.  

Post-service VA treatment records include an October 2006 VA treatment record wherein the Veteran reported being born with a heart murmur secondary to rheumatic fever.  Post-service private treatment records show that the Veteran was hospitalized for several days in December 2009.  Discharge diagnoses are listed as syncope as well as motor vehicle accident secondary to syncope and intermittent LBBB.  Cardiac examination was normal.

In connection with this claim, he was afforded a VA examination in February 2013.  At that time, the examiner noted a diagnosis of intermittent LBBB beginning in 2009.  The examiner reviewed the claims file, including the pertinent medical records noted above, and opined that the Veteran's intermittent LBBB was less likely than not (less than 50/50 probability) the result of a heart disorder/symptoms shown during the Veteran's active military service.  As rationale for this opinion, the examiner noted that there was no objective evidence of intermittent LBBB during or within two years of the Veteran's active military service.  The examiner also wrote that, according to medical treatise evidence, "[l]eft bundle branch block (LBBB) results when normal electrical activity in the His-purkinje system is interrupted, thereby altering the normal sequence of activation, resulting in the characteristic electrocardiographic (ECG) appearance of a widened QRS complex and changes in the directional vectors of the R and S waves... The prevalence of LBBB, which appears to increase with age, has been estimated between 0.2 and 1.1 percent of the general population... Various clinical conditions are associated with the development of LBBB, although LBBB most commonly results not from a single clinical entity but rather from slowly progressive degenerative disease involving the conduction system.  LBBB may result following an acute myocardial insult such as myocardial ischemia, myocardial infarction, or myocarditis.  In addition, LBBB may be functional as a result of a long preceding R-R interval following by a short cycle ("rate-related bundle branch block")... When LBBB is present, patients should be evaluated for hypertension, coronary disease, and other disorders that have been associated with LBBB (eg, myocarditis, valvular heart disease, cardiomyopathies)."  The examiner concluded that the exact etiology of the Veteran's intermittent LBBB was not known; however, its onset was 27 years post service.  Furthermore, the Veteran's normal cardiac catheterization and echocardiogram have ruled out CAD (coronary artery disease) and structural heart abnormalities as causes of his intermittent LBBB.  According to the examiner, the Veteran's intermittent LBBB was most likely due to a combination of his longstanding hypertension (an accepted cause of LBBB) and the aging of his cardiac conduction system, rather than any heart condition/symptoms shown during active duty service.

As above, the law states that a Veteran ...will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The Veteran was provided a pre-enlistment examination in July 1979; at that time, a clinical evaluation of the heart was normal.  In a July 1979 report of medical history, the Veteran indicated that he was previously treated for rheumatic fever at the age of three and did not know whether he had a history of "heart trouble."  Therefore, as a heart disorder was not noted on his physical examination at the time of his entrance into military service, the presumption of soundness attaches. 

The law also provides that a Veteran will not be considered sound upon service entry where there is clear and unmistakable (obvious or manifest) evidence that demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b). 

In this case, there is no clear and unmistakable evidence that a heart disorder existed prior to service.  While the Veteran noted a history of a possible heart disorder upon pre-enlistment examination in July 1979, the examination at that time showed normal clinical evaluation of the heart.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011)(where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  The earliest evidence of a heart disorder after service is the December 2009 private treatment record showing a diagnosis of motor vehicle accident secondary to syncope and intermittent LBBB.  There is no evidence, either lay or of record, that a specific diagnosis was ever made or recorded regarding the heart prior to the Veteran's military service.  

Therefore, the presumption of soundness applies, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  Finally, as the Veteran was never noted to have heart problems during service, service connection may not be granted on the basis of aggravation of a preexisting condition.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (holding that service connection may be granted for a disability that resulted from a defect which was subject to a superimposed disease or injury during service).  Accordingly, the Board finds that under the circumstances of this case, the Veteran did not have a heart disability prior to his military service.
  
Initially, the Board has considered whether service connection is warranted on a presumptive basis.  However, intermittent LBBB is not listed as a presumptive condition under 38 C.F.R. § 3.309.  As such, presumptive service connection is not warranted pursuant to 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The claim must also be denied on a direct basis.  As above, service treatment records show complaints of chest pain in March 1980.  As such, the Board will concede that the Veteran experienced some heart problems during service; however, the relevant inquiry is whether his current heart disorder was incurred during military service.  Significantly, the February 2013 VA examiner opined that the Veteran's intermittent LBBB was most likely due to a combination of his longstanding hypertension (an accepted cause of LBBB) and the aging of his cardiac conduction system, rather than any heart condition/symptoms shown during active duty service.  The Board finds that this opinion is of great probative value as the opinion was based on the examiner's accurate review of the claims file, the Veteran's statements, a physical examination, and was supported by a rationale.  See Nieves-Rodriguez, supra; Prejean, supra.  Therefore, based on the most probative evidence of record, i.e., the February 2013 opinion, the Board finds that the Veteran's intermittent LBBB was not incurred during the Veteran's military service.  

While the Veteran contends that his LBBB is due to his military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions.  In this regard, the question of causation and aggravation of LBBB involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.  In addition, even if the Veteran was competent to provide such an opinion, the reasoned conclusions of a medical professional are more probative than the Veteran's lay assertions.  The February 2013 VA examiner has medical training, experience, and education that the Veteran is not shown to have.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for intermittent LBBB.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

C.  Ulcerative Colitis	

In this case, the Veteran has alleged that he has ulcerative colitis which is related to his military service.  The Veteran's service treatment records show occasional complaints of diarrhea and stomach problems but are negative for a chronic gastrointestinal disorder.  Specifically, the Veteran complained of diarrhea in March and October 1980 and the October 1980 treatment record shows an assessment of rule out gastritis.  A January 1982 service treatment record also notes complaints of stomach problems with an impression of viral syndrome.  While the Veteran's August 1982 separation appears to be blank, service treatment records do not show treatment or complaints regarding a chronic gastrointestinal disorder.  

Post-service treatment records show a gastrointestinal disorder as early as April 2009.  Specifically, an April 2009 VA treatment record notes a history of ulcerative colitis. The Veteran submitted a formal claim for service connection for ulcerative colitis in January 2010.  Significantly, he did not indicate when this disability began but noted that he was treated for the disability in April 2008.  

In connection with this claim, he was afforded a VA examination in February 2013.  At that time, the examiner noted a diagnosis of ulcerative colitis beginning in 2011.  The examiner reviewed the claims file and noted that the pertinent service treatment records regarding stomach problems.  The examiner concluded that the Veteran's ulcerative colitis was less likely as not (less than 50/50 probability) caused by or a result of stomach problems/gastritis shown during active duty service.  As rationale for this opinion, the examiner wrote that there was no objective evidence of ulcerative colitis onset during or within two years of active service.  Furthermore, episodes of acute gastritis or gastroenteritis do not cause ulcerative colitis.  The examiner noted that the Veteran's acute gastrointestinal issues during service resolved and did not represent or result in the onset of ulcerative colitis more than 20 years post service.       
.  
Initially, the Board has considered whether service connection is warranted on a presumptive basis.  However, ulcerative colitis is not listed as a presumptive condition under 38 C.F.R. § 3.309.  As such, presumptive service connection is not warranted pursuant to 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The claim must also be denied on a direct basis.  As above, service treatment records show complaints of diarrhea/stomach pain in March 1980, October 1980, and January 1982.  As such, the Board will concede that the Veteran experienced some gastrointestinal problems during service; however, the relevant inquiry is whether his current ulcerative colitis was incurred during military service.  Significantly, the February 2013 VA examiner opined that the Veteran's current ulcerative colitis is not related to the Veteran's military service as the Veteran's acute gastrointestinal issues during service resolved and did not represent or result in the onset of ulcerative colitis more than 20 years post service.  The Board finds that this opinion is of great probative value as the opinion was based on the examiner's accurate review of the claims file, the Veteran's statements, a physical examination, and was supported by a rationale.  See Nieves-Rodriguez, supra; Prejean, supra.  Therefore, based on the most probative evidence of record, i.e., the February 2013 opinion, the Board finds that the Veteran's ulcerative colitis was not incurred during the Veteran's military service.  

While the Veteran contends that his ulcerative colitis is due to his military service, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions.  In this regard, the question of causation and aggravation of ulcerative colitis involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.  In addition, even if the Veteran was competent to provide such an opinion, the reasoned conclusions of a medical professional are more probative than the Veteran's lay assertions.  The February 2013 VA examiner has medical training, experience, and education that the Veteran is not shown to have.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for ulcerative colitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for chronic pneumonitis is denied.

Service connection for an intermittent LBBB, claimed as a heart attack, is denied.

Service connection for ulcerative colitis is denied.


REMAND

With regard to the TDIU issue, total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran submitted an informal claim for service connection for posttraumatic stress disorder (PTSD) in October 2009 and, in May 2010 correspondence, wrote that his PTSD prevented him from being able to work to support himself.  By rating decision dated in November 2010, the RO denied service connection for various psychiatric disabilities, to include PTSD, and also specifically denied a TDIU.  This appeal stems from the November 2010 rating decision.    

Subsequently, by rating decision dated in June 2017, the RO granted service connection for posttraumatic stress disorder (PTSD) due to personal trauma, assigning a 50 percent disability rating effective October 16, 2009 and a 100 percent disability rating effective October 15, 2015.  The Veteran has not specifically been awarded a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that  award of a 100 percent disability rating does not necessarily render moot a  claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Here, however,  the award of a 100 percent schedular rating for PTSD effective October 15, 2015 clearly renders moot any claim for a TDIU beginning October 15, 2015.   Hence, the remaining matter of a TDIU is limited to the period of time prior to October 15, 2015.  

A review of the record shows that the Veteran has been unemployed since, at least, December 2009.  Significantly, a March 2011 decision from the Social Security Administration shows that the Veteran has been in receipt of disability benefits for ulcerative colitis and substance abuse since December 13, 2009.  

The Board notes that the Veteran's claim for a TDIU has, arguably, been pending since October 2009.  As above, the Veteran has only met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16 since October 15, 2015.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

With respect to entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) prior to October 15, 2015, the Board finds that the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.  The Board finds that the March 2011 Social Security Administration decision discussed above as plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD prior to October 15, 2015.  Accordingly, the Board finds that the claim should be submitted to the Director of Compensation and Pension for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).  

However, before any additional development is attempted, the AOJ should contact the Veteran to determine if he desires to continue his appeal with regard to this issue.  In this regard, the Board notes that the Veteran has not submitted any correspondence since the June 2017 rating decision granting him compensation at the 100 percent rate.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to indicate in writing whether he desires to withdraw his appeal with regard to the TDIU issue.  If he does not withdraw his appeal, provide him with notice of how to substantiate a claim for TDIU.

2.  Refer this case to the Under Secretary for Benefits of the Director, Compensation and Pension Service, for consideration of assignment of an extraschedular TDIU, prior to October 15, 2015, under the provisions of 38 C.F.R. § 4.16(b).

3.  Readjudicate the Veteran's claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


